It appears from the record that the plaintiff in error obtained an injunction in the court below to stay proceedings on a judgment obtained against him by the defendant in error at common law, and that the said plaintiff, previous to his obtaining the injunction, did release error in the proceedings at law. Wherefore, it is considered by the court, that the judgment be affirmed, and that the plaintiff do pay unto the defendant his costs in this behalf expended, and that the defendant recover of the plaintiff ten per centum damages on the amount of said judgment, which is ordered to be certified to the said court.